IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-42,327-24


                             IN RE CARLTON STROUD, Relator


                 ON APPLICATION FOR A WRIT OF MANDAMUS
              CAUSE NO. 1997-CR-3770 IN THE 290TH DISTRICT COURT
                             FROM BEXAR COUNTY


       Per curiam.

                                            ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends that he filed an application for a writ of habeas corpus in

Bexar County and his application has not been properly forwarded to this Court.

       Respondent, the District Clerk of Bexar County, shall forward Relator’s habeas application

to this Court, respond that Relator has not filed a habeas application in Bexar County, forward a copy

of an order designating issues together with correspondence documenting the date the State received

Relator’s habeas application, or forward a copy of an order establishing new deadlines in accordance

with this Court's emergency orders regarding the COVID-19 State of Disaster. See TEX. CODE

CRIM. PROC. art. 11.07, § 3(c)and (d); TEX.R.APP.P.73.4(b)(5);First Emergency Order Regarding
                                                                                                   2

the Covid-19 State of Disaster, No. 20-9042 (Tex. Mar. 13, 2020); No. 20-007 (Tex. Crim. App.

Mar. 13, 2020); Third Emergency Order Regarding the Covid-19 Disaster, No. 20-9044 (Tex. Mar.

19, 2020); No. 20-008 (Tex. Crim. App. Mar. 19, 2020); Eighteenth Emergency Order Relating to

the Covid-19 Disaster, No. 20-9080 (Tex. Jun. 29, 2020). This motion for leave to file will be held.

Respondent shall comply with this order within thirty days from the date of this order.



Filed:         September 30, 2020
Do not publish